DETAILED ACTION
Applicants’ arguments, filed 15 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-19, 22-24, and 86-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandepapeliere (US 2011/0206758 A1) in view of Reed et al. (US 2010/0129391 A1).
Vandepapeliere is drawn to a vaccine in the form of a liposome comprising saponin and lipopolysaccharide, as well as an antigen, as of Vandepapeliere, title and abstract. Vandepapeliere teaches an antigen for vaccinating against tuberculosis, as of Vandepapeliere, paragraph 0231.
Vandepapeliere does not teach the ID93 antigen.
Reed et al. (hereafter referred to as Coler after the second inventor) is drawn to an immunogenic composition (i.e. vaccine) comprising Mycobacterium tuberculosis peptides, as of Coler, title and abstract. Coler teaches the ID93 peptide as of paragraphs 0253-055 and the ID91 peptide as of paragraphs 0256-0258. The composition of Coler comprises monophosphoryl lipid A and saponin, as of Coler, 
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the ID93 or ID91 antigens of Coler in place of the tuberculosis antigens taught by Vandepapeliere in paragraph 0231. Vandepapeliere is drawn to a vaccine composition which may be used to vaccinate against tuberculosis. Vandepapeliere teaches proteins which may be used as antigens in the composition of Vandepapeliere. Coler also teaches the ID93 or ID91 proteins to be used as antigens to vaccinate against tuberculosis. As such, the skilled artisan would have been motivated to have substituted the ID93 or ID91 antigens of Coler in place of the antigens of Vandepapeliere, paragraph 0231, to have been used in the composition of Vandepapeliere for predictable vaccination against tuberculosis with a reasonable expectation of success. The simple substitution of one known element (ID93 or ID91, as of Coler) in place of another (the antigens of Vandepapeliere, paragraph 0231) in order to achieve predictable results (vaccination against tuberculosis) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
In the alternative, the skilled artisan would have been motivated to have combined the ID93 or ID91 of Coler with the antigens of Vandepapeliere, paragraph 0231, in order to have predictably vaccinated against tuberculosis with a reasonable expectation of success. Combining prior art elements (e.g. the ID93 or ID91 antigens of Coler and the antigens of Vandepapeliere, paragraph 0231) according to known methods to yield predictable results (vaccination against tuberculosis) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
prima facie case of obviousness. See MPEP 2144.05(I).
Additionally as to claim 1, even if, purely en arguendo, the concentrations of saponin and lipopolysaccharide taught by Vandepapeliere are not the same as the claimed amounts, this does not overcome the prima facie case of obviousness. Generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising saponin and lipopolysaccharide are taught by Vandepapeliere. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable concentration ranges of these ingredients by routine experimentation.

As to claim 1, the claim requires a range of weight ratios of saponin to sterol. Vandepapeliere teaches a 1:1 to 1:100 ratio of saponin to sterol, as of paragraph 0043. This is slightly more saponin than what is required by instant claim 1 of about 1:120 to about 1:150. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising saponin and lipopolysaccharide are taught by Vandepapeliere. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable concentration ranges of saponin and sterol by routine experimentation.
As to claim 2, the overlap and optimization rationale applied by the examiner to claim 1 with regard to saponin and lipopolysaccharide concentrations also applies to the narrower ranges of claim 2.
As to claim 7, Vandepapeliere teaches a 1:1 to 1:100 ratio of saponin to sterol, as of paragraph 0043. This is slightly more saponin than what is required by instant claim 1 of about 1:125. Nevertheless, where the general conditions of a claim are 
As to claims 8-11, the dosages of saponin and lipopolysaccharide taught by Vandepapeliere, abstract, of 1-30 µg of each of the saponin and lipopolysaccharide overlap with the required doses of saponin and sterol. This overlap results in a prima facie case of obviousness. See the above rejection of claim 1.
As to claim 12, Vandepapeliere teaches the bark of Quillaja Saponaria Molina, as of Vandepapeliere, abstract.
As to claim 13, Vandepapeliere teaches QS21 as of at least paragraph 0043.
As to claim 14, Coler teaches saponin mimetics, as of paragraph 0045 of Coler; these are understood to read on the required synthetic saponins.
As to claim 15, Vandepapeliere teaches cholesterol, as of paragraph 0043.
As to claims 16-17, Vandepapeliere teaches dioleoyl phosphatidylcholine, as of paragraph 0107. This reads on DOPC, and is a phospholipid.
As to claim 18, Coler teaches glucopyranosyl lipid A, as of Coler, page 16, paragraph 0358.
As to claim 19, Coler teaches a compound with the following structure, as of Coler, page 16, left column, reproduced below.

    PNG
    media_image1.png
    329
    467
    media_image1.png
    Greyscale

In the above-reproduced structure R1,3,5,6 are C11-C20 alkyl and R2,4 are C12-C20 alkyl, as of paragraph 0358 of Coler. This structure, with R groups in the length taught by Coler, would appear to overlap with the claimed structure. Such overlap would have resulted in a prima facie case of obviousness; see MPEP 2144.05(I), as applied above.
As to claim 22, Vandepapeliere teaches monophosphoryl lipid A, as of paragraphs 0123-0124.
As to claim 23, Vandepapeliere teaches a volume which is suitable for a human dose, as of paragraph 0114.
As to claim 24, Vandepapeliere teaches 0.5 to 1 mL as a dose, as of paragraph 0118.
As to claim 86, Coler teaches the ID93 peptide as of paragraphs 0253-055.
As to claim 87, the compositions of Vandepapeliere and Coler, by themselves or together, are understood to be pharmaceutical compositions.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandepapeliere (US 2011/0206758 A1) in view of Reed et al. (US 2010/0129391 A1), the combination further in view of Ragupathi et al. (Expert Review of Vaccines, Vol. 10(4), 2011, pages 463-470). 
Vandepapeliere is drawn to a liposome comprising saponin and lipopolysaccharide for vaccination. Coler is drawn to the ID93 and ID91 antigens. See the rejection above over Vandepapeliere in view of Coler by themselves. Vandepapeliere teaches vaccination with an anti-cancer antigen as of paragraph 0233.
For the purposes of this rejection, the examiner understands that, purely en arguendo, neither Vandepapeliere nor Coler teach a synthetic saponin.
Ragupathi et al. (hereafter referred to as Ragupathi) teaches that saponin is a well-known vaccine adjuvant, as of Ragupathi, page 463, title and abstract. Ragupathi is drawn to a synthetic version of saponin QS-21, which provides increased immune response with decreased toxicity.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the synthetic saponin of Ragupathi in place of the non-synthetic saponin of Vandepapeliere for use in the vaccine of Vandepapeliere. Vandepapeliere is drawn to a liposome vaccine comprising saponin and lipopolysaccharide, but the saponin is natural as it is extracted from tree bark. Ragupathi teaches synthetic saponin for vaccination that appears to have both increase immunogenicity and reduced toxicity. As such, the skilled artisan would have been motivated to have substituted the synthetic saponin of Ragupathi in place of the natural saponin of Vandepapeliere in order to have predictably .


Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandepapeliere (US 2011/0206758 A1) in view of Reed et al. (US 2010/0129391 A1), the combination further in view of Reed et al. (US 2010/0310602 A1).
Vandepapeliere is drawn to a liposome comprising saponin and lipopolysaccharide for vaccination. Coler is drawn to the ID93 and ID91 antigens. See the rejection above over Vandepapeliere in view of Coler by themselves.
For the purposes of this rejection, the examiner takes the position that, purely en arguendo, neither Vandepapeliere nor Coler teach the chemical structures of glucopyranosyl lipid A recited by claims 18-21.
Reed et al. (hereafter referred to as Reed) is drawn to a glucopyranosyl lipid adjuvant for inducing or enhancing an immune response, as of Reed, title and abstract. Said adjuvant may have at least one of the following chemical structures.

    PNG
    media_image2.png
    283
    408
    media_image2.png
    Greyscale

This structure is taught as of page 5, paragraph 0044 of Reed.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the glucopyranosyl lipid A of Reed with the liposome of Vandepapeliere. The composition of Vandepapeliere is a liposome to deliver a vaccine antigen. Reed is drawn to a glucopyranoyl lipid adjuvant for inducing increasing immune response. The skilled artisan would have been motivated to have combined the adjuvant of Reed with the vaccine liposome composition of Vandepapeliere in order to have predictably increased the immunogenicity of the composition of Vandepapliere with a reasonable expectation of success.
As to claim 18, Reed teaches glucopyranosyl lipid A, as of Reed, title and abstract.
As to claim 19, Reed teaches a composition with the recited structure as of page 25, paragraph 0181, reproduced below.

    PNG
    media_image3.png
    293
    410
    media_image3.png
    Greyscale

As to claims 20-21, the above-reproduced structure from page 5, paragraph 0044 is understood to read on the second recited structure in claim 20 and the recited structure in claim 21.
Additionally, even if, purely en arguendo, the alkyl chain lengths of the alkyl groups in the glucopyranosyl lipid A taught by Reed were not the same as the alkyl chain lengths recited by the instant claims, this would not have been sufficient to have overcome the prima facie case of obviousness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of glucopyranosyl lipid A as a vaccine adjuvant are taught by Reed. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of alkyl chain lengths in the glucopyranosyl lipid A molecule.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 15 February 2021 (hereafter referred to as applicant’s response). These arguments will be addressed below.
Antigen: Applicant argues that Vandepapeliere does not teach the required antigen. In view of the claim amendment requiring a specific antigen of ID93, ID91, or ID97, the rejection is now set forth over Vandepapeliere in view of Coler. Coler teaches the required antigen. The skilled artisan would have understood that the abbreviations “ID93”, “ID91”, and “ID97” refer to specific types of proteins.
Saponin to Sterol Ratio: With regard to the saponin to sterol ratio, applicant notes that Vandepapeliere teaches a saponin to sterol ratio of 1:100 to 1:1, as of applicant’s arguments, page 8, bottom paragraph. However, applicant argues that there is no basis nor any working examples toward the 1:100 end of this range.
This is not persuasive. Patents are relevant as prior art for all they contain. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. See MPEP 2123, especially 2123(I). As such, the teachings of patents as prior art references are not limited to their working examples. As such, applicant’s argument that Vandepapeliere does not teach examples near the 1:100 end of the taught saponin to sterol ratio is not persuasive.
Garcon Reference: Applicant references Garcon et al. (WO 96/33739 A1), which is referenced in Vandepapeliere, as of page 9 of applicant’s response. Garcon et al. (hereafter referred to as Garcon) is drawn to a vaccine composition comprising a 
These arguments are not persuasive. Patents are relevant as prior art for all they contain. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. See MPEP 2123, especially 2123(I). As such, the teachings of patents as prior art references are not limited to their working examples. As such, applicant’s arguments regarding the argument that the examples of Garcon have a saponin to sterol ratio closer to 1:1 as compared with 1:100 are unpersuasive for essentially the same reason that applicant’s similar arguments regarding Vandepapliere are not persuasive.
Applicant then points to page 8 of Garcon, as of applicant’s response, page 9, bottom half of page and onto page 10. Applicant argues that while combining cholesterol with QS21 saponin and increasing the concentration of cholesterol from no cholesterol to 1:2 saponin to cholesterol helps stabilize the saponin, there would have been little motivation for the skilled artisan to have increased cholesterol content above a 1:2 saponin to cholesterol ratio. This is allegedly because at the ratio of 1:2 saponin to cholesterol, the saponin is stabilized by the cholesterol. As such, applicant argues that there would have been need to have added more cholesterol than twice the mass of the saponin.
In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In this case, neither Vandepapliere nor Garcon criticize or discredit using more sterol than 1:2 saponin to sterol.
Additionally, the prior art appears to teach that increasing the cholesterol content appears to result in less reactogenicity (i.e. side effects) while immune response is maintained. See e.g. Vandepapliere, paragraph 0109, and Garcon, pages 8-11, sections 1.5 and 1.6 of Garcon drawn to reactogenicity. The examiner takes the position that the skilled artisan would have been aware that a vaccine with reduced reactogenicity and maintained immune response would have been desirable, and the prior art appears to teach that increasing cholesterol content accomplishes this goal.
Alving Reference: Applicant makes an argument drawn from data from Alving et al. (WO 2015/148648 A1), as of pages 10-11 of applicant’s response. The examiner notes that Alving was previously discussed on pages 11 of the prior office action on 13 August 2021. These arguments are addressed below.

This is not persuasive. Nothing in applicant’s arguments indicates that there would have been problems that would have occurred upon modifying the saponin to cholesterol ratio such that the cholesterol content would have been above that of 1:2 or 1:10 saponin to cholesterol. As such, applicant’s arguments fail to make the case that Alving teaches away from using a saponin to sterol ratio with higher amounts of sterol than 1:2 or 1:10 saponin to sterol. The prior art’s mere disclosure of more than one alternative (e.g. liposomes with different ratios of saponin to sterol from 1:1 to 1:100 saponin to sterol) does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2145(X)(D)(1), citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In this case, Alving does not criticize or discredit using more sterol than 1:2 or 1:10 saponin to sterol.
In addition, the examiner notes that applicant’s data appear to show that a higher proportion of sterol in the ratio of saponin to sterol is needed to eliminate hemolytic activity when the amount of saponin is low as compared with when the amount of 
Lack of Overlapping Ranges – Saponin to Sterol Ratio: Applicant further notes the fact that the ranges in Vandepapliere of saponin to sterol ratio do not overlap with the claimed ranges, as of applicant’s arguments, page 11, bottom paragraph and onto page 12, top two paragraphs. Applicant argues that the examiner makes an error in characterizing the ranges of the claimed invention and prior art as being close ranges.
This is not persuasive. The examiner notes that applicant has cited MPEP 2144.05(I) in applicant’s response, page 11, bottom paragraph. This section of the MPEP was not relied upon by the examiner in addressing the saponin to sterol ratio. In contrast, the examiner relied upon MPEP 2144.05(II)(A) upon addressing the saponin to sterol ratio. See the prior office action on 13 August 2020, page 6, first full paragraph. As such, applicant’s arguments on page 11, bottom paragraph of applicant’s response are not persuasive.
Applicant does address the issue of routine optimization, but argues that said routine optimization would not have led to the claimed invention without the benefit of hindsight provided by applicant’s disclosure, as of applicant’s response, page 12, top paragraph. This is not persuasive. Any judgment on obviousness is in a sense 
Lipopolysaccharide to Saponin Ratio: Applicant provides arguments regarding the lipopolysaccharide and saponin ratio, starting on page 12 of applicant’s response, going through page 14 of applicant’s response.
In applicant’s response, paragraph bridging pages 12-13, applicant argues that Vandepapliere teaches lipopolysaccharide to saponin in a 1:1 weight ratio. The examiner notes that Vandepapliere does teach a 1:1 weight ratio of lipopolysaccharide to saponin in claim 9 of Vandepapliere. Nevertheless, Vandepapeliere does not appear to teach that deviating from the 1:1 weight ratio of lipopolysaccharide to saponin provides negative or undesirable effects. As such, applicant has not established that Vandepapliere teaches away from a lipopolysaccharide to saponin ratio of 2.5:1. Even if, purely en arguendo, the teachings of Vandepapeliere are understood as teaching that a ratio of lipopolysaccharide to saponin ratio of 2.5:1 is inferior to a lipopolysaccharide to saponin ratio of 1:1 (and the examiner is not admitting that this is what Vandepapliere teaches), this would still be insufficient to result in teaching away and overcome the applied rejection. A known or obvious composition (e.g. a lipopolysaccharide to saponin ratio of 2.5:1) does not become patentable simply because it has been described as In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
In applicant’s response, page 13, second paragraph, applicant appears to admit that it is mathematically possible to choose an amount of lipopolysaccharide between 1-30 µg and an amount of saponin between 1-30 µg that would work out to a ratio of 2.5. However, applicant argues that it is not obvious to choose such a ratio in view of Vandepapeliere.
The examiner agrees that it is mathematically possible to choose an amount of lipopolysaccharide between 1-30 µg and an amount of saponin between 1-30 µg that would work out to a ratio of 2.5. However, the examiner disagrees that it would not have been obvious to have chosen such a ratio. This is because it is the examiner’s position that it would have been prima facie obvious for the skilled artisan to have chosen all of the ratios of lipopolysaccharide to saponin that are within the numerical ranges taught by Vandepapeliere. Patents are relevant as prior art for all they contain, not only for preferred embodiments. See MPEP 2123. 
Additionally, it is noted that Vandepapliere prior teaches ranges of amounts of lipopolysaccharide and saponin. Together, these would provide a composition as claimed instantly with a lipopolysaccharide to saponin ratio in the claimed range. The prior art is not anticipatory insofar as amounts from these ranges must be selected from multiple lists/locations in the reference (wherein the concentration range of lipopolysaccharide is considered as if it is a list of lipopolysaccharide concentrations KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
Lipopolysaccharide to Saponin Ratio – Result Effective Variable: Applicant then argues that the prior art fails to recognize that the ratio of lipopolysaccharide to saponin is a result-effective variable. See applicant’s response, page 13, last full paragraph and paragraph bridging pages 13-14.
The relevant section of the MPEP regarding result-effective variables is MPEP 2144.05(III)(C). This section of the MPEP is reproduced in part below:

The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.' Antonie, 559 F.2d at 620. For example, in Antonie the claimed device was characterized by a certain ratio, and the prior art did not disclose that ratio and was silent regarding one of the variables in the ratio. Id. at 619. Our predecessor court thus reversed the Board’s conclusion of obviousness. Id. at 620.

The examiner takes the position that the fact pattern described in the above-reproduced paragraph bears no resemblance to the fact pattern in the instant application. In the instant case, Vandepapliere teaches both the amount of lipopolysaccharide (in at least paragraphs 0125-0126 and claims 10-14 of Vandepapliere), the amount of saponin (in at least paragraphs 0112-0113 and claims 15-19 of Vanepapliere), and the ratio between the two (in at least claim 9 of Vandepapeliere). This is different from the above-indicated fact pattern, where the prior art did not disclose the ratio and was silent to one of the variables in the ratio.
MPEP 2144.05(III)(C) goes on to state that the exception due to lack of a result-effective variable is a narrow one. In view of the significant differences between the instant application and the fact pattern described in MPEP 2144.05(III)(C), the examiner takes the position that applicant’s arguments that the applied rejection should be withdrawn for lack of a teaching of a result-effective variable is not persuasive.
Lipopolysaccharide to Saponin Ratio – Very Broad Range: Applicant then argues that the applied rejection should be withdrawn because the claimed parameter is disclosed in a very broad range, citing MPEP 2144.05(III)(D), as of applicant’s response, page 14, bottom half of page.
The relevant section of the MPEP has been reproduced in part below.

One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) (holding that 

The examiner takes the position that the fact pattern of the instant application bears no resemblance to the fact pattern discussed above. In the instant application, the prior art appears to teach the same chemical structures of lipopolysaccharide and saponin as recited by the instant claims; the only relevant issue is the amounts in which they are taught. This differs significantly from the fact pattern discussed above, where there appear to have been differences in the chemical structures of peptides and proteins between the prior art and the claimed invention. Additionally, the ranges in the instant application of amounts of lipopolysaccharide and saponin appear to vary from 1 µg to 30 µg. This is a variation of between 1 and 2 orders of magnitude. This is much less than the variation of 68,000 protein variants discussed above, which is a variation of over 4 orders of magnitude.
Dependent Claims and Secondary References: With regard to the dependent claims, applicant argues that these claims are patentable for essentially the same reason that claim 1 is allegedly patentable, as of pages 15-16 of applicant’s response. With regard to the secondary references, applicant argues that these fail to cure the alleged deficiency of the primary reference.
This is not persuasive. Claim 1 is properly rejected for the reasons set forth above. As applicant has not provided additional arguments in regard to secondary references or dependent claims, the rejections of the dependent claims has been 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612